Citation Nr: 1000697	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-21 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh 
, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.
 
2.  Entitlement to a total disability rating based on 
individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Military Order of the Purple Heart 
of the U.S.A.
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 



INTRODUCTION
 
The Veteran served on active duty from February 1967 to April 
1970 and from May 1974 to November 1978 with approximately 
two years of active service between those two periods of 
service. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Columbia , South Carolina , Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claims file was 
subsequently transferred to the Pittsburgh, Pennsylvania , VA 
RO.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington , DC .  VA will notify the 
appellant if further action is required.
 
 
REMAND
 
The Veteran has raised the issue of entitlement to service 
connection for a bipolar disorder secondary to the service-
connected PTSD.  This claim has yet to be adjudicated.  This 
matter is inextricably intertwined with the issues of 
entitlement to a rating in excess of 30 percent for PTSD and 
entitlement to a total disability rating based on individual 
unemployability.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).
 
In a December 2009 informal hearing presentation, the 
representative noted that the claimant appears to be 
receiving VA treatment and that the recent treatment records 
have not been associated with the appellant's claims file.  A 
report of an October 2006 VA examination shows that the 
Veteran has been treated by the VA Pittsburgh Healthcare 
System and that he was hospitalized in February and March 
2006 for psychiatric symptomatology.  The last records from 
that system were obtained in January 2006.
 
Given the passage of time since the last VA examination in 
October 2006, another VA examination is necessary.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must develop and adjudicate the 
issue of entitlement to service connection 
for bipolar disorder secondary to PTSD in 
a formal rating decision.  In so doing, 
the RO must notify the Veteran of VA's 
duties to notify and assist him in the 
development of that claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 and Supp. 2009); 38 
C.F.R. § 3.159 (2009).  In light of the 
conflicting medical nexus evidence and the 
decision in McClendon v. Nicholson, 20 
Vet. App. 79 (2006), such development may 
require, but is not limited to a VA 
examination to determine whether PTSD 
caused or aggravates any diagnosed bipolar 
disorder.
 
The claim of entitlement to service 
connection for a bipolar disorder must be 
addressed in a formal rating decision. 
 The Veteran is advised that the Board may 
exercise jurisdiction over this issue if 
the appellant perfects a timely appeal to 
any rating decision he finds to be 
adverse.
 
2.  The RO should obtain any treatment 
records from the VA Pittsburgh Healthcare 
System since January 2006.  Any such 
records so obtained should be associated 
with the Veteran's claims folder.  If the 
RO cannot locate any identified record, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  The Veteran must be afforded a VA 
psychiatric examination to determine the 
nature and extent of his PTSD.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
mental disorders, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature of any 
disability due to PTSD.  To the extent 
possible, the examiner must distinguish 
the symptomatology due to the PTSD and 
symptomatology due to the bipolar 
disorder.  If the symptoms cannot be 
distinguished, that fact must be noted and 
explained.  A complete rationale for any 
opinions expressed must be provided.
 
4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate 
the claims of entitlement to an increased 
rating for PTSD and entitlement to a total 
disability rating based on individual 
unemployability.  If any benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


